DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on November 10, 2020. 

Status of Claims
Claims 16, 22 and 33 have been amended. Claims 1-15, 18, 23, 24 have been cancelled. New claims 38-28 have been added. Claims 16-17, 19-22 and 25-38 are pending. Claims 16-17, 19-22 and 25-38 are examined herein.

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 11/10/2020 have been fully considered. It is noted that applicants amended: claim 16 to recite "(e) increasing an amount of ethylene and propylene in the cracking products obtained at (d) by increasing an amount of the non-cyclic paraffin stream (A) in the feedstock mixture without changing the steam to hydrocarbon weight ratio of the feedstock mixture or the coil outlet temperature”; and claim 33 to recite “(b) increasing an amount of ethylene and propylene in the cracking products by mixing the hydrocarbon stream with a non-cyclic paraffin stream comprising at least 90wt% of paraffins having at least 12 carbon atoms and less than 5 wt% multi-branched paraffins to form a feedstock mixture” and “steam cracking the feedstock mixture at a steam to hydrocarbon weight ratio that is less than 110% of the steam to hydrocarbon weight ratio of (a) and at a coil outlet temperature that is less than 102% of the coil outlet temperature of (a) to obtain cracking 
Applicants argue that the cited references, including Vermeiren et al. (US 2012/0142983) and secondary references, fail to teach or suggest the claimed invention as amended, in claim 16 "(e) increasing an amount of ethylene and propylene in the cracking products obtained at (d) by increasing an amount of the non-cyclic paraffin stream (A) in the feedstock mixture without changing the steam to hydrocarbon weight ratio of the feedstock mixture or the coil outlet temperature”; and in claim 33 “(b) increasing an amount of ethylene and propylene in the cracking products by mixing the hydrocarbon stream with a non-cyclic paraffin stream comprising at least 90wt% of paraffins having at least 12 carbon atoms and less than 5 wt% multi-branched paraffins to form a feedstock mixture” and “steam cracking the feedstock mixture at a steam to hydrocarbon weight ratio that is less than 110% of the steam to hydrocarbon weight ratio of (a) and at a coil outlet temperature that is less than 102% of the coil outlet temperature of (a) to obtain cracking products including at least ethylene, propylene and benzene, and optionally hydrogen, toluene, xylenes and 1,3-butadiene.”.  See Remarks, pages 8-14.
In response, it is first noted that the amended claim limitation alter the scope of invention in claim 16 such a way that there is an additional step/operation of “increasing an amount of the non-cyclic paraffin stream (A) in the feedstock mixture without changing the steam to hydrocarbon weight ratio of the feedstock mixture or the coil outlet temperature” thereby achieve increasing an amount of ethylene and propylene in the cracking products obtained at (d)”, or there is a result of increasing an amount of ethylene and propylene in the cracking products obtained at (d) by increasing an amount of the non-cyclic paraffin stream (A) in the feedstock 
Consequently, applicants’ arguments regarding claims 16 and 33 and its dependent claims direct amended claim limitation which is a new issue. Therefore, the arguments are considered moot. 
In addition, it is noted that the amended claim limitation in claim 16 raises 35 U.S.C. 112(b) issues as presented in the instant Office action. 

Upon further consideration and search, a modified/new ground(s) of 35 U.S.C. §103(a) rejections to claims 16-17, 19-23 and 25-38 are presented in the instant Office action in view of the previously found references including Vermeiren, Kohfeldt (US 3,923,921), Melpolder et al. (Composition of naphtha from fluid catalytic cracking, 1952, Industrial and engineering chemistry, Vol. 44, No. 5, pp. 1142-1146), and Da Vinci (Da Vinci Laboratory Solutions, The analysis of hydrocarbon composition in LPG by GC using the DVLS liquefied gas injector, 2015). 

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 19-22 and 25-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 16 recites “(e) increasing an amount of ethylene and propylene in the cracking products obtained at (d) by increasing an amount of the non-cyclic paraffin stream (A) in the feedstock mixture without changing the steam to hydrocarbon weight ratio of the feedstock mixture or the coil outlet temperature” in step (e). This is considered indefinite for the following reason: One skilled in the art cannot figure out whether the amended claim limitation directs there is an additional step/operation of “increasing an amount of the non-cyclic paraffin stream (A) in the feedstock mixture without changing the steam to hydrocarbon weight ratio of the feedstock mixture or the coil outlet temperature” thereby achieve increasing an amount of ethylene and propylene in the cracking products obtained at (d)”, or there is a result of increasing an amount of ethylene and propylene in the cracking products obtained at (d) by increasing an amount of the non-cyclic paraffin stream (A) in the feedstock mixture without changing the steam to hydrocarbon weight ratio of the feedstock mixture or the coil outlet temperature. 
For the purposes of examination only, the limitation “(e) increasing an amount of ethylene and propylene in the cracking products obtained at (d) by increasing an amount of the non-cyclic paraffin stream (A) in the feedstock mixture without changing the steam to hydrocarbon weight ratio of the feedstock mixture or the coil outlet temperature” in claim 16-step (e) is interpreted either (1) there is an additional step/operation of “increasing an amount of the non-cyclic paraffin stream (A) in the feedstock mixture without changing the steam to hydrocarbon weight ratio of the feedstock mixture or the coil outlet temperature” thereby achieve increasing an amount of ethylene and propylene in the cracking products obtained at (d)”, or (2) there is a result of increasing an amount of ethylene and propylene in the cracking products 
Claims 17, 19-22, 25-32, 36 and 38 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 16.
Claim 33 recites “(b) increasing an amount of ethylene and propylene in the cracking products” in step (b). This is considered indefinite for the following reason: “the cracking products” recited in step (b) is different from “cracking products” recited in step (a).  Therefore, different terminology needs to be designated to indicate cracking products in step (a) and step (b) respectively. 
Claims 34, 35 and 37 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 33.
For recordation purposes, it is noted herein that the limitations “a steam to hydrocarbon weight ratio that is less than 110% of the steam to hydrocarbon weight ratio of (a)” and “a coil outlet temperature less than 102% of a coil outlet temperature of (a)” does encompass the conditions that “a steam to hydrocarbon weight ratio that is 100% of the steam to hydrocarbon weight ratio used for steam cracking of only hydrocarbon stream in the step (a)” and “a coil outlet temperature 100% of a coil outlet temperature used for steam cracking of only hydrocarbon stream in the step (a)".  Therefore, the claimed process in claim 33 does encompasses the steam cracking in step (b) is conducted under the same conditions of steam cracking a hydrocarbon stream comprising at least 90 wt% of components having a boiling point ranging from 15°C to 200°C measured by ASTM D86. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 19-22, 25, 32, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeiren et al. (US 2012/0142983, hereinafter “Vermeiren”), and as evidenced by Kohfeldt (US 3,923,921), Melpolder et al. (Composition of naphtha from fluid catalytic cracking, 1952, Industrial and engineering chemistry, Vol. 44, No. 5, pp. 1142-1146, hereinafter “Melpolder”), and Da Vinci (Da Vinci Laboratory Solutions, The analysis of hydrocarbon composition in LPG by GC using the DVLS liquefied gas injector, 2015). 

In regard to claims 16 and 38, Vermeiren discloses a process for the production of bio-naphtha and bio-distillates from natural occurring fats and oils (paragraph [0001]), and a 
(i) Preparing a bio-naphtha having substantially linear paraffins from renewable oils (paragraph [0044]), wherein the “substantially linear paraffins” contains at least 90% by weight of linear (i.e., non-cyclic) paraffins (paragraph [0055]).  The bio-naphtha has a carbon number range of from 8 to 24 (paragraph [0054]) which renders the recited carbon number range of at least 12 obvious (see MPEP 2144.05). Vermeiren discloses the step for preparing a bio-naphtha having substantially linear paraffins from renewable oils (paragraph [0044]) comprises physical/chemical refining, hydrodeoxygenation, or hydro-carboxylation, wherein the physical/chemical refining includes hydrogenation and isomerization (paragraph [0088]). The teachings of Vermeiren, in its entirety, directs the recited non-cyclic paraffin stream (A) contains ramified (isomerized) paraffins, having one or more branches, to a certain degree (i.e. greater than 0 wt%). Regarding the newly amended limitation “less than 5 wt% multi-branched paraffins”, it is noted that the limitation directs multi-branched paraffins are contained in the non-cyclic paraffin stream (A) in an amount from greater than 0 wt% to less than 5 wt%”. This also directs the non-cyclic paraffin stream (A), which is prepared by mixing the stream (a1) and the stream (a2), contains at least 90 wt% up to close to 100 wt% of paraffins having at least 12 carbon atoms. The non-cyclic paraffin stream (A) as recited is a resultant stream obtained by mixing: (1) a stream (al) comprising at least 90 wt% of linear paraffins and less than 5 wt% multi-branched paraffins; and (2) a stream (a2) comprising at least 30 wt% of ramified paraffins (i.e., isomerized paraffins having, one or more branches).  However, it is noted that the relative mass/mole/volume fraction between the stream (al) and the stream (a2) is not recited in claim 16 Vermeiren’s disclosure directs preparation of a bio-naphtha having substantially linear paraffins from renewable oils contains at least 90% by weight of linear (i.e., non-cyclic) paraffins, which is interpreted as containing up to close to 100 wt% linear (i.e., non-cyclic) paraffins, it is still the examiner’s assessment that the Vermeiren’s disclosure reads upon the limitation recited in step (a) of claim 16 of claimed invention.
(ii) Preparing an added hydrocarbons such as LPG or a conventional naphtha (Figure 5; paragraph [0051]). It is noted that the conventional naphtha has generally a boiling point range from 30 ºC to 210 ºC, thereby the conventional naphtha taught by Vermeiren meets the recited hydrocarbon stream (B) recited in claimed invention.   
(iii) Mixing the bio-naphtha having substantially linear paraffins and the conventional naphtha (paragraph [0051]).
(iv)  Steam cracking the feedstock mixture with steam in a ratio of 0.3 to 0.5 kg steam per kg of feedstock mixture to obtain cracking products including bio-ethylene, bio-propylene and bio-benzene, bio-toluene, bio-xylenes and bio-butadiene (paragraphs [0051]-[0052]).  The steam cracking reaction temperature (coil outlet temperature (COT)) is at a temperature range of 750-950 °C (paragraphs [0052]; [0158]; Table 6). The steam to feedstock mass ratio is within the recited steam to feedstock mixture mass ratio of lower than 0.6 kg/kg.  The recited steam to hydrocarbon weight ratio less than 0.5 and a steam cracker coil outlet temperature of at least 820 [Symbol font/0xB0]C are considered obvious over Vermeiren’s teachings of the coil outlet temperature (COT)) and the steam to feedstock mass ratio. See MPEP 2144.05.  
It is known in the art that steam cracking of naphtha fraction to produce olefins and/or diolefins is conducted under conditions comprising steam to feedstock molar ratio of 40-65% to 35-60% and a temperature range of 1450-1650 [Symbol font/0xB0]F (787-899 [Symbol font/0xB0]C) (Kohfeldt, col. 1, line 40 thru Melpolder (page 1144, Table II), it is reasonably expected that the steam cracking product taught by Kohfeldt comprises aromatics including benzene. 
Vermeiren does not explicitly disclose the non-cyclic paraffin stream (A) is a resultant stream obtained by mixing: (1) a stream (al) comprising at least 90 wt% of linear paraffins; and (2) a stream (a2) comprising at least 30 wt% of ramified paraffins.  However, Vermeiren discloses the step for preparing a bio-naphtha having substantially linear paraffins from renewable oils (paragraph [0044]) comprises physical/chemical refining, hydrodeoxygenation, or hydro-carboxylation, wherein the physical/chemical refining includes hydrogenation and isomerization (paragraph [0088]). This directs a production of bio-naphtha having substantially linear paraffins and also directs a production of bio-naphtha containing a ramified (one or multi-branched) paraffins by isomerization of the same bio-naphtha in the same reactor. Vermeiren’s teachings can be interpreted to direct feedstock composition such as mass composition range of non-cyclic paraffin stream in the feedstock mixture, or mass composition range of ramified paraffins is considered as a “result effective variable”, i.e., a variable which achieves a recognized result of effluent composition depending on desired product(s) as set forth above. This renders the production of streams having claimed mass compositions of linear paraffins or ramified paraffins prima facie obvious, and also renders the step of obtaining non-cyclic paraffin stream by combining the linear paraffins steam and the ramified paraffins stream, which are produced separately or simultaneously, prima facie obvious depending on the desired composition(s) of products stream(s).  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good. In re Boesch and Slaney, 205 USPQ 215.
Vermeiren does not explicitly disclose the claimed mass composition range (i.e., 10-75 wt%) of non-cyclic paraffin stream in the feedstock mixture. 
However, it is still the examiner’s assessment that the amended claim limitation is considered obvious over Vermeiren. 
The steps of preparing the feedstock mixture to be used in steam cracking as recited in claimed invention can be schematically summarized as:


Step (a)
A non-cyclic paraffin stream (A) biologically produced
Source materials

Composition: 90wt% - 100 wt% of paraffins having at least 12 carbon atoms and less than 5 wt% and close to 0 wt% multi-branched paraffins
Mixing
(i) a stream (a1) comprising at least 90 wt% of linear paraffins with
(ii) a stream (a2) comprising at least 30 wt% of ramified paraffins


Step (b)


A hydrocarbon stream (B)
at least 90wt% of components having a boiling point ranging from 15°C to 200°C (e.g., naphtha), or
at least 90 wt% of hydrocarbons having from 3 to 4 carbon atoms (e.g., LPG),

Step (c)
A feedstock mixture having the stream (A) comprises  least 10wt% and lower than 75 wt%
Mixing the non-cyclic paraffin stream (A) with the hydrocarbon stream (B)
Composition range of the feedstock mixture as recited
(i) paraffins having at least 12 carbon atoms 10wt% + naphtha 90 wt%, or
(ii) paraffins having at least 12 carbon atoms 75wt% + naphtha 25 wt%, or
(iii) paraffins having at least 12 carbon atoms 10wt% + LPG 90 wt%
(iv) paraffins having at least 12 carbon atoms 75wt% + LPG 25 wt%



The steps of preparing the feedstock mixture to be used in steam cracking in the Vermeiren reference can be schematically summarized as:


Step (i)
A bio-naphtha (i.e., biologically produced) having substantially linear paraffins from renewable oils (paragraph [0044])
Source materials: The “substantially linear paraffins” contains at least 90% by weight of linear (i.e., non-cyclic) paraffins (paragraph [0055]).  The bio-

Composition: 90wt%-100wt% linear paraffins having 8-24 carbon numbers. (This meets the non-cyclic paraffin stream (A) as recited since there is close to 0 wt% multi-branched paraffins for both claimed invention and Vermeiren.)


Step (ii)


Add hydrocarbons
LPG or a conventional naphtha (Figure 5; paragraph [0051]). The conventional naphtha has generally a boiling point range from 30 ºC to 210 ºC. 

Step (iii)
A feedstock mixture
Mixing the bio-naphtha having substantially linear paraffins from (i) and the conventional naphtha from (ii) (paragraph [0051]).
Composition range of the feedstock mixture taught by Vermeiren
(1) paraffins having 8-24 carbon atoms + naphtha, or
(2) paraffins having 8-24 carbon atoms + LPG



It is noted that Vermeiren does not explicitly disclose the claimed mass composition range (i.e., 10 wt%-75 wt%) of non-cyclic paraffin stream having at least 12 carbon atoms in the feedstock mixture. 
However, Vermeiren discloses the stream cracking produces effluent comprising wide range of hydrocarbons such as methane, ethylene, propylene, C4’s, pyrolysis gasoline, and fuel oil range hydrocarbons (paragraph [0135]). Vermeiren further discloses the steam cracking severity is modulated by temperature, residence time, total pressure and partial pressure of hydrocarbons and steam/feed ratio depending on the desired product (paragraph [0134]). Vermeiren’s teachings direct the feedstock composition such as mass composition range of non-cyclic paraffin stream in the feedstock mixture is considered to be as a “result effective variable”, i.e., a variable which achieves a recognized result of effluent composition depending on desired product(s).   
In re Aller, 105 USPQ 222. Vermeiren does not expressly disclose the claimed the mass composition range of non-cyclic paraffin stream in the feedstock mixture; however one of ordinary skill in the art would have been motivated to adjust the mass composition range of non-cyclic paraffin stream in the feedstock mixture as claimed since Vermeiren’s teachings directs feedstock composition such as mass composition range of non-cyclic paraffin stream in the feedstock mixture is considered as a “result effective variable”, i.e., a variable which achieves a recognized result of effluent composition depending on desired product(s) as discussions set forth above.   
A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good. In re Boesch and Slaney, 205 USPQ 215.
Regarding the limitation “(e) increasing an amount of ethylene and propylene in the cracking products obtained at (d) by increasing an amount of the non-cyclic paraffin stream (A) in the feedstock mixture without changing the steam to hydrocarbon weight ratio of the feedstock mixture or the coil outlet temperature”, the limitation is interpreted as “(2) there is a result of increasing an amount of ethylene and propylene in the cracking products obtained at (d) by increasing an amount of the non-cyclic paraffin stream (A) in the feedstock mixture without changing the steam to hydrocarbon weight ratio of the feedstock mixture or the coil outlet temperature” as presented in the 35 U.S.C. 112(b) rejections.
Vermeiren, and as evidenced by Kohfeldt, Melpolder, and Da Vinci, is substantially the same as that recited in claim 16.  As noted in MPEP 2145, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  From the same section of the MPEP, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, the fact that the instant process yields a result of increasing an amount of ethylene and propylene in the cracking products obtained at (d) by increasing an amount of the non-cyclic paraffin stream (A) in the feedstock mixture without changing the steam to hydrocarbon weight ratio of the feedstock mixture or the coil outlet temperature is not considered to make the invention non-obvious.  
 
In regard to claim 17, with respect to the mass composition range of linear paraffins contained in the non-cyclic paraffin stream in the feedstock mixture, experimental modification of this prior art in order to ascertain optimum operating conditions fail to render applicant’s claims patentable in the absence of unexpected results. In re Aller, 105 USPQ 222. Vermeiren does not expressly disclose the claimed mass composition range of linear paraffins contained in the non-cyclic paraffin stream in the feedstock mixture; however one of ordinary skill in the art would have been motivated to adjust the mass composition range of linear paraffins contained in the non-cyclic paraffin stream in the feedstock mixture as claimed since Vermeiren discloses the feedstock is prepared by mixing the bio-naphtha having substantially linear paraffins and the conventional naphtha (paragraph [0051]), and also Vermeiren’s teachings direct mass A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good. In re Boesch and Slaney, 205 USPQ 215.

In regard to claim 19, Vermeiren discloses the step for preparing a bio-naphtha having substantially linear paraffins from renewable oils (paragraph [0044]) comprises physical/chemical refining, hydrodeoxygenation, or hydro-carboxylation, wherein the physical/chemical refining includes hydrogenation and isomerization (paragraph [0088]). This directs a production of bio-naphtha having substantially linear paraffins and also directs a production of bio-naphtha containing a ramified (branched) paraffins by isomerization of the same bio-naphtha in the same reactor. 

In regard to claim 20, Vermeiren discloses mixing a bio-naphtha (which has substantially linear paraffins) and a feedstock selected among conventional naphtha, conventional LPG, or conventional gasoil to prepare a feedstock for steam cracking (paragraph [0051]).  It is noted that the gasoil has a boiling point range of 180-360 ºC. Consequently, by choosing conventional naphtha (b.p. 30-210 ºC) and conventional gasoil as a conventional hydrocarbon feedstock to be mixed with the bio-naphtha, this meets the condition that the feedstock mixture obtained at step (c) is further mixed with at least one hydrocarbon stream (B*) prior to step (d) characterized in that the hydrocarbon stream (B*) has an initial boiling point, 

In regard to claim 21, Vermeiren discloses the bio-naphtha has substantially linear paraffins from renewable oils (paragraph [0044]), wherein the “substantially linear paraffins” contains at least 90% by weight of linear paraffins (paragraph [0055]).  Vermeiren discloses the step for preparing a bio-naphtha having substantially linear paraffins from renewable oils (paragraph [0044]) comprises physical/chemical refining, hydrodeoxygenation, or hydro-carboxylation, wherein the physical/chemical refining includes hydrogenation and isomerization (paragraph [0088]). This directs a production of bio-naphtha having substantially linear paraffins and also directs a production of bio-naphtha containing a ramified (branched) paraffins by isomerization of the same bio-naphtha in the same reactor. The teachings of Vermeiren direct the bio-naphtha composition containing at least 90% by weight of linear paraffins and less than 10 wt% of branched paraffins which meets the recited composition. 

In regard to claim 22, Vermeiren discloses the steam cracking reaction temperature or coil outlet temperature (COT) (paragraph [0158]; Table 6) is at a temperature range of 750-950 °C (paragraph [0052]). Since the claimed reaction outlet temperature range of 820-875 °C is encompassed by the reaction temperature range of 750-950 °C as taught by Vermeiren, the temperature range recited in claim 22 is considered prima facie obvious. See MPEP 2144.05.  Vermeiren discloses the steam cracking residence time range of 0.05-0.5 second (paragraph [0133]).  

Vermeiren discloses steam cracking the feedstock mixture with steam in a ratio of 0.3 to 0.5 kg steam per kg of feedstock mixture to obtain cracking products (paragraphs [0051]-[0052]).  Since the claimed steam to feedstock mixture weight ratio of 0.35-0.45 kg/kg is encompassed by the steam to feedstock mixture weight ratio of 0.3-0.5 kg/kg taught by Vermeiren, the range recited in claim 25 is considered prima facie obvious. See MPEP 2144.05.

In regard to claim 32, Vermeiren discloses preparing an added hydrocarbons such as a conventional naphtha (Figure 5; paragraph [0051]) which directs fossil naphtha.  It is known in the art that fossil naphtha comprises about 36.5 wt% of C9 and heavier as evidenced by Melpolder (page 1144, Table II). Therefore, the recited mass composition ranges of C9+, which is a result of mixing the first hydrocarbon stream and the second hydrocarbon stream, are considered obvious. 

In regard to claim 36, Vermeiren discloses a step of preparing an added hydrocarbons such as LPG or a conventional naphtha (Figure 5; paragraph [0051]). It is noted that the LPG comprises more than 90wt% of C3-C4 hydrocarbons as evidenced by Da Vinci (page 3), thereby the LPG taught by Vermeiren meets the recited hydrocarbon stream (B) recited in claimed invention.   

Claims 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeiren, as applied to claim 16 above, and further in view of Fingland et al. (US 2013/0261362 A1, hereinafter “Fingland”).
Vermeiren discloses preparing a bio-naphtha having substantially linear paraffins from renewable oils (paragraph [0044]), wherein the “substantially linear paraffins” contains at least 90% by weight of linear paraffins (paragraph [0055]).  The bio-naphtha has a carbon number range of from 8 to 24 (paragraph [0054]). Vermeiren discloses the conversion of renewable oils to substantially linear paraffins comprises hydrodeoxygenation of fatty acids (phase S) (paragraphs [0031]-[0034]) at a temperature range of 200-500 ºC (paragraph [0045]).  Vermeiren discloses an embodiment of the hydrodeoxygenation of fatty acid having carbon number 18 (paragraphs [0118]; [0119]) which meets the recited carbon number greater than 12.
Vermeiren does not explicitly disclose the hydrodeoxygenation reaction is conducted in the presence of other hydrocarbon in the boiling range of 15-360 ºC.
Fingland discloses a process for deoxygenating bio-feedstock such as vegetable/animal fats/oils (Abstract, paragraph [0027]) in the presence of a supported catalyst (paragraph [0007]-[0008]). It is noted that the vegetable/animal fats/oils comprises triglycerides and/or fatty acids. Fingland discloses the deoxygenation is conducted in the presence of hydrogen (paragraphs [0088]-[0089]).  Fingland discloses the deoxygenation is conducted in the presence of mineral oil fraction (paragraph [0009]), wherein the mineral oil fraction comprises kerosene (b.p. 150-300 ºC) and diesel (b.p. 180-360 ºC) (paragraph [0041]). The mineral oil fraction comprises kerosene and/or diesel taught by Fingland meets the other hydrocarbons recited in claimed invention. 
It is noted that both Vermeiren and Fingland direct a deoxygenation of bio-feedstock such as vegetable/animal fats/oils in the presence of a metal supported catalyst to produce useful hydrocarbon fractions.  
prima facie obvious to one of ordinary skill in the art to modify the process of Vermeiren to provide a method that the hydrodeoxygenation reaction is conducted in the presence of other hydrocarbon as taught by Fingland, because the co-processing (hydrodeoxygenation) of bio-feedstock and mineral oil fraction is a known, effective method of deoxygenating bio-feedstock into hydrocarbon fractions (Fingland, paragraphs [0009]; [0027]; [0041]).

In regard to claim 27, Vermeiren discloses hydrodeoxygenation of fats/oils (triglycerides and/or fatty acids) is conducted in the presence of hydrogen and a catalysts comprising NiMo sulphides supported on carrier comprising alumina or silica (paragraph [0116]).  

In regard to claim 28, Vermeiren discloses hydrolysis of the fats and oils into glycerol and fatty acids, removal of the glycerol or by acidulation of soaps (paragraphs [0036]-[0038]). Vermeiren discloses hydrodeoxygenation of fats/oils (triglycerides and/or fatty acids) is conducted in the presence of hydrogen and a catalysts comprising NiMo sulphides supported on carrier comprising alumina or silica (paragraph [0116]).  

In regard to claim 29, Vermeiren discloses hydrolysis of the fats and oils into glycerol and fatty acids, removal of the glycerol or by acidulation of soaps (paragraphs [0036]-[0038]). Vermeiren discloses thermal decarboxylation of the fatty acids soaps which is carried out on basic oxides, like alkaline oxides, alkaline earth oxides, lanthanide oxides, zinc-oxide, spinels (Mg2Al2O4, ZnAl2O4), perovskites (BaTiO3, ZnTiO3), calciumsilicates (like xonotlite) , either as 

In regard to claim 30, Vermeiren discloses the catalytic hydrodeoxygenation is carried out at a temperature from 200 to 500°C, under a pressure from 1 MPa to 10 MPa (10 to 100 bars) and with a hydrogen to feedstock ratio from 100 to 2000 Nl/l (paragraph [0045]). 

In regard to claim 31, Vermeiren discloses preparing an added hydrocarbons such as a conventional naphtha (Figure 5; paragraph [0051]) which directs fossil naphtha as recited.

Claims 33-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeiren et al. (US 2012/0142983, hereinafter “Vermeiren”), in view of Kohfeldt (US 3,923,921), and as evidenced by Melpolder et al. (Composition of naphtha from fluid catalytic cracking, 1952, Industrial and engineering chemistry, Vol. 44, No. 5, pp. 1142-1146, hereinafter “Melpolder”).
In regard to claims 33 and 37, Vermeiren discloses a process for the production of bio-naphtha and bio-distillates from natural occurring fats and oils (paragraph [0001]), and a subsequent process of using the bio-naphtha obtained as a feedstock for steam cracking (paragraph [0051]), wherein the process comprises (please refer to Fig. 5 and paragraphs [0051]-[0054]):
(i) Preparing a bio-naphtha having substantially linear paraffins from renewable oils (paragraph [0044]), wherein the “substantially linear paraffins” contains at least 90% by weight of linear (i.e., non-cyclic) paraffins (paragraph [0055]).  The bio-naphtha has a carbon number Vermeiren still meets the recited “a non-cyclic paraffin stream (A) comprising at least 90 wt% of paraffins having at least 12 carbon atoms and less than 5 wt% multi-branched paraffins”. 
The non-cyclic paraffin stream (A) is a resultant stream obtained by mixing: (1) a stream (al) comprising at least 90 wt% of linear paraffins; and (2) a stream (a2) comprising at least 30 wt% of ramified paraffins.  It is noted that the relative mass/mole/volume fraction between the stream (al) and the stream (a2) is not recited in claim 33 of claimed invention. As a result, it is the examiner’s assessment that the relative mass/mole/volume fraction between linear paraffins and ramified (isomerized) paraffins contained in the non-cyclic paraffin stream is not the scope of claimed invention. One skilled in the art would have reasonably interpreted that the limitation “a non-cyclic paraffin stream” comprises at least 90wt% of paraffins having at least 12 carbon atoms and greater than 0 wt% and less than 5 wt% of ramified (multi-branched) paraffins.  Vermeiren discloses the step for preparing a bio-naphtha having substantially linear paraffins from renewable oils (paragraph [0044]) comprises physical/chemical refining, hydrodeoxygenation, or hydro-carboxylation, wherein the physical/chemical refining includes hydrogenation and isomerization (paragraph [0088]). The teachings of Vermeiren, in its entirety, directs the recited non-cyclic paraffin stream (A) contains ramified (isomerized) paraffins to a certain degree (i.e. greater than 0 wt%), as a result, the bio-naphtha taught by Vermeiren meets the recited non-cyclic paraffin stream (A) in claim 33 of claimed invention.
Vermeiren meets the recited hydrocarbon stream (B) recited in claimed invention.   
(iii) Mixing the bio-naphtha having substantially linear paraffins and the conventional naphtha (paragraph [0051]).
(iv)  Steam cracking the feedstock mixture with steam in a ratio of 0.3 to 0.5 kg steam per kg of feedstock mixture to obtain cracking products including bio-ethylene, bio-propylene and bio-benzene, bio-toluene, bio-xylenes and bio-butadiene (paragraphs [0051]-[0052]).  The steam cracking reaction temperature (coil outlet temperature (COT)) is at a temperature range of 750-950 °C (paragraphs [0052]; [0158]; Table 6). The steam to feedstock mass ratio is within the recited steam to feedstock mixture mass ratio of lower than 0.6 kg/kg.  The recited steam to hydrocarbon weight ratio less than 0.5 and a steam cracker coil outlet temperature of at least 820 [Symbol font/0xB0]C are considered obvious over Vermeiren’s teachings of the coil outlet temperature (COT)) and the steam to feedstock mass ratio. See MPEP 2144.05.  
As set forth above, the limitations “a steam to hydrocarbon weight ratio that is less than 110% of the steam to hydrocarbon weight ratio (a) (i.e., used for steam cracking of only hydrocarbon stream as in step (a)” and “a coil outlet temperature less than 102% of a coil outlet temperature used for steam cracking of only hydrocarbon stream as in step (a)" does encompass the conditions that “a steam to hydrocarbon weight ratio that is 100% of the steam to hydrocarbon weight ratio used for steam cracking of only hydrocarbon stream as in step (a)” and “a coil outlet temperature 100% of a coil outlet temperature used for steam cracking of only hydrocarbon stream as in step (a)".  Therefore, the claimed process in claim 16 does 
It is known in the art that steam cracking of naphtha fraction to produce olefins and/or diolefins is conducted under conditions comprising steam to feedstock molar ratio of 40-65% to 35-60% and a temperature range of 1450-1650 [Symbol font/0xB0]F (787-899 [Symbol font/0xB0]C) (Kohfeldt, col. 1, line 40 thru col. 2, line 68). Consequently the steam cracking the feedstock mixture taught by Vermeiren renders the limitations “a steam to hydrocarbon weight ratio that is less than 110% of the steam to hydrocarbon weight ratio used for steam cracking of only hydrocarbon stream as in step (a)” and “a coil outlet temperature less than 102% of a coil outlet temperature used for steam cracking of only hydrocarbon stream as in step (a)" recited in claimed invention prima facie obvious. 
It is known in the art that steam cracking of naphtha fraction to produce olefins and/or diolefins is conducted under conditions comprising steam to feedstock molar ratio of 40-65% to 35-60% and a temperature range of 1450-1650 [Symbol font/0xB0]F (787-899 [Symbol font/0xB0]C) (Kohfeldt, col. 1, line 40 thru col. 2, line 68). Moreover, since it is known in the art that fossil naphtha comprises certain amounts of aromatic as evidenced by Melpolder (page 1144, Table II), it is reasonably expected that the steam cracking product taught by Kohfeldt comprises aromatics including benzene. 
Vermeiren does not explicitly disclose the non-cyclic paraffin stream is a resultant stream obtained by mixing: (1) a stream (al) comprising at least 90 wt% of linear paraffins; and (2) a stream (a2) comprising at least 30 wt% of ramified paraffins.  However, Vermeiren discloses the step for preparing a bio-naphtha having substantially linear paraffins from renewable oils (paragraph [0044]) comprises physical/chemical refining, hydrodeoxygenation, or Vermeiren’s teachings can be interpreted to direct feedstock composition such as mass composition range of non-cyclic paraffin stream in the feedstock mixture, or mass composition range of ramified paraffins is considered as a “result effective variable”, i.e., a variable which achieves a recognized result of effluent composition depending on desired product(s) as set forth above. This renders the production of streams having claimed mass compositions of linear paraffins or ramified paraffins, which are produced separately or simultaneously, prima facie obvious, and also renders the step of obtaining non-cyclic paraffin stream by combining the linear paraffins steam and the ramified paraffins stream prima facie obvious depending on the desired composition(s) of products stream(s).  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good. In re Boesch and Slaney, 205 USPQ 215.
Vermeiren does not explicitly disclose the claimed mass composition range (i.e., 10-75 wt% in claim 33 or greater than 20 wt% in claim 37) of non-cyclic paraffin stream in the feedstock mixture.  Vermeiren does not explicitly disclose steam cracking a hydrocarbon stream comprising at least 90wt% of components having a boiling point ranging from 15°C to 200°C measured by ASTM D86. 
Regarding the claimed mass composition range (i.e., 10-75 wt% in claim 33 or greater than 20 wt% in claim 37) of non-cyclic paraffin stream in the feedstock mixture, however, it is Vermeiren. 
The steps of preparing the feedstock mixture to be used in steam cracking as recited in claimed invention can be schematically summarized as:


Step (a)
A non-cyclic paraffin stream (A) biologically produced
Source materials

Composition: 90wt% - 100 wt% of paraffins having at least 12 carbon atoms and less than 5 wt% and close to 0 wt% multi-branched paraffins
Mixing
(i) a stream (a1) comprising at least 90 wt% of linear paraffins with
(ii) a stream (a2) comprising at least 30 wt% of ramified paraffins


Step (b)


A hydrocarbon stream (B)
at least 90wt% of components having a boiling point ranging from 15°C to 200°C (e.g., naphtha), or
at least 90 wt% of hydrocarbons having from 3 to 4 carbon atoms (e.g., LPG),

Step (c)
A feedstock mixture having the stream (A) comprises  least 10wt% and lower than 75 wt%
Mixing the non-cyclic paraffin stream (A) with the hydrocarbon stream (B)
Composition range of the feedstock mixture as recited
(i) paraffins having at least 12 carbon atoms 10wt% + naphtha 90 wt%, or
(ii) paraffins having at least 12 carbon atoms 75wt% + naphtha 25 wt%, or
(iii) paraffins having at least 12 carbon atoms 10wt% + LPG 90 wt%
(iv) paraffins having at least 12 carbon atoms 75wt% + LPG 25 wt%



The steps of preparing the feedstock mixture to be used in steam cracking in the Vermeiren reference can be schematically visualized as:


Step (i)
A bio-naphtha (i.e., biologically produced) having substantially linear paraffins from renewable oils (paragraph [0044])
Source materials: The “substantially linear paraffins” contains at least 90% by weight of linear (i.e., non-cyclic) paraffins (paragraph [0055]).  The bio-naphtha has a carbon number range of from 8 to 24 (paragraph [0054])

Composition: 90wt%-100wt% linear paraffins having 8-24 carbon numbers. (This meets the non-cyclic paraffin stream (A) as recited since there is close to 0 wt% multi-branched paraffins for both claimed invention and Vermeiren.)


Step (ii)


Add hydrocarbons
LPG or a conventional naphtha (Figure 5; paragraph [0051]). The conventional naphtha has generally a boiling point range from 30 ºC to 210 ºC. 

Step (iii)
A feedstock mixture
Mixing the bio-naphtha having substantially linear paraffins from (i) and the conventional naphtha from (ii) (paragraph [0051]).
Composition range of the feedstock mixture taught by Vermeiren
(1) paraffins having 8-24 carbon atoms + naphtha, or
(2) paraffins having 8-24 carbon atoms + LPG



It is noted that Vermeiren does not explicitly disclose the claimed mass composition range (i.e., 10-75 wt% in claim 33 or greater than 20 wt% in claim 37) of non-cyclic paraffin stream having at least 12 carbon atoms in the feedstock mixture. 
However, Vermeiren discloses the stream cracking produces effluent comprising wide range of hydrocarbons such as methane, ethylene, propylene, C4’s, pyrolysis gasoline, and fuel oil range hydrocarbons (paragraph [0135]). Vermeiren further discloses the steam cracking severity is modulated by temperature, residence time, total pressure and partial pressure of hydrocarbons and steam/feed ratio depending on the desired product (paragraph [0134]). Vermeiren’s teachings direct the feedstock composition such as mass composition range of non-cyclic paraffin stream in the feedstock mixture is considered to be as a “result effective variable”, i.e., a variable which achieves a recognized result of effluent composition depending on desired product(s).   
With respect to the mass composition range of non-cyclic paraffin stream in the feedstock mixture as recited in claim 33 or claim 37, experimental modification of this prior art in order to ascertain optimum operating conditions fail to render applicant’s claims patentable in the In re Aller, 105 USPQ 222. Vermeiren does not expressly disclose the claimed the mass composition range of non-cyclic paraffin stream in the feedstock mixture; however one of ordinary skill in the art would have been motivated to adjust the mass composition range of non-cyclic paraffin stream in the feedstock mixture as claimed since Vermeiren’s teachings directs feedstock composition such as mass composition range of non-cyclic paraffin stream in the feedstock mixture is considered as a “result effective variable”, i.e., a variable which achieves a recognized result of effluent composition depending on desired product(s) as discussions set forth above.   
A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good. In re Boesch and Slaney, 205 USPQ 215.
Regarding the limitation of steam cracking a hydrocarbon stream comprising at least 90wt% of components having a boiling point ranging from 15°C to 200°C measured by ASTM D86 (i.e., a conventional fossil naphtha), Kohfeldt discloses steam cracking of naphtha fraction to produce olefins and/or diolefins is conducted under conditions comprising steam to feedstock molar ratio of 40-65% to 35-60% and a temperature range of 1450-1650 [Symbol font/0xB0]F (787-899 [Symbol font/0xB0]C) (col. 1, line 40 thru col. 2, line 68).  Moreover, since it is known in the art that fossil naphtha comprises certain amounts of aromatic as evidenced by Melpolder (page 1144, Table II), it is reasonably expected that the steam cracking product taught by Kohfeldt comprises aromatics including benzene. 
It is noted that both Vermeiren and Kohfeldt direct a steam cracking of naphtha or naphtha containing feedstock to produce olefins and/or benzene. 
prima facie obvious to one of ordinary skill in the art to modify the process of Vermeiren to provide a method of steam cracking a hydrocarbon stream comprising at least 90wt% of components having a boiling point ranging from 15°C to 200°C measured by ASTM D86 (i.e., a conventional fossil naphtha) as taught by Kohfeldt because the steam cracking of naphtha fraction is a known, effective method to produce olefins and/or diolefins and/or aromatics as taught by Kohfeldt (col. 1, line 40 thru col. 2, line 68) and as evidenced by Melpolder (page 1144, Table II). 
As set forth above, the process disclosed by Vermeiren, in view of Kohfeldt, and as evidenced by Melpolder, is substantially the same as that recited in claim 33.  As noted in MPEP 2145, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  From the same section of the MPEP, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, the fact that the instant process yields a result of increasing an amount of ethylene and propylene in the cracking products obtained at (b) by increasing an amount of the non-cyclic paraffin stream (A) in the feedstock mixture is not considered to make the invention non-obvious.  

In regard to claim 34, since Vermeiren, in view of Kohfeldt, and as evidenced by Melpolder, discloses the same process as that recited in claim 33, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Vermeiren, in Kohfeldt, and as evidenced by Melpolder, to function the same as the process recited in claim 33.  Specifically, it is asserted that one would reasonably expect the process of Vermeiren, in view of Kohfeldt, and as evidenced by Melpolder, would results in the cracking products obtained in (b) comprise less methane and hydrocarbons having more than 9 carbon atoms (C9+) than the cracking products obtained in (a). See MPEP 2112.01 and 2112.02.

In regard to claim 35, Vermeiren discloses preparing an added hydrocarbons such as a conventional naphtha (Figure 5; paragraph [0051]) which directs fossil naphtha.  It is known in the art that fossil naphtha comprises about 36.5 wt% of C9 and heavier as evidenced by Melpolder (page 1144, Table II). Therefore, the recited mass composition ranges of C9+, which is a result of mixing the first hydrocarbon stream and the second hydrocarbon stream, are considered obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772